Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitation 1-15  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder front end interface, first/second event and state manager, driver application, event hub, state store, event listener, page component, error handler, outer interface,  coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification, Fig. 1 [0092] shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-20)  of U.S. Patent No. 10,949,217 and claims (1-6) U.S. Patent No. 11,334,403 respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1-20)  of U.S. Patent Application No. 17/010,074 as shown in the corresponding table below contains every element of claims (1-20) of U.S. Patent No. 10,949,217 and claims (1-6) U.S. Patent No. 11,334,403  respectively and therefore anticipates the claims. 

Present Application No. 17,010,074
1. A computer-implemented digital experience application, comprising: a first and a second micro-application, each micro-application comprising a front end interface configured to receive and display information, wherein the first micro-application comprises: a first micro-application event manager configured to detect an application event belonging to a category, and a first micro-application state manager configured to detect an application state belonging to the category; a driver application configured to host the first and second micro-applications; an event hub configured to receive the detected application event from the first micro-application; and a state store configured to receive the detected application state from the first micro-application and store the detected application state, wherein the second micro-application comprises: a second micro-application event manager configured to receive the detected application event from the event hub, and
a second micro-application state manager configured to receive the detected application state from the state store.

2. The computer-implemented application of claim 1, wherein the event hub is configured to receive the detected application event in response to a user interaction with the front end interface of the first micro-application.

3. The computer-implemented application of claim 1, wherein the state store is
configured to receive the detected application state in response to a user interaction with the front end interface of the first micro-application.

4. The computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application event belonging to the category; and the event hub is configured to transmit the detected application event to the second micro-application event manager based on the subscription.

5. The computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application state belonging to the category; and the state store is configured to transmit the detected application state to the second micro-application state manager based on the subscription.

6. The computer-implemented application of claim 1, wherein: the detected application event includes a source identifier identifying the first micro-application; the second micro-application is subscribed to receive an application event transmitted from the first micro-application; and the second micro-application event manager is configured to receive the detected application event from the event hub based on the source identifier.

7. The computer-implemented application of claim 1, wherein: the detected application state includes a source identifier identifying the first micro-application; the second micro-application is subscribed to receive an application state transmitted from first micro-application; and the second micro-application event manager is configured to receive the detected application event from the state store based on the source identifier

8. The computer-implemented application of claim 1, wherein the driver application comprises an event listener configured to listen for an application event belonging to the category, wherein: the event listener is configured to receive the detected event from the event hub; and the second micro-application event manager is configured to receive the detected application event from the event hub via the event listener.

9. The computer-implemented application of claim 8, wherein the driver application is configured to: load, in response to the event listener receiving the detected event, a third micro- application. 

10. The computer-implemented application of claim 9, wherein the third micro- application comprises a third micro-application state manager configured to receive the detected application state from the state store.

11. The computer-implemented application of claim 1, wherein the digital experience application comprises a single page application .

12. The computer-implemented application of claim 1, comprising:

a page component configured to position the first micro-application at a first position within the application and position the second micro-application at a second position within the application.

13. The computer-implemented application of claim 1, comprising an error handler configured to detect an error condition in at least one of first micro-application and second micro-application.

14. The computer-implemented application of claim 1, wherein the first micro-application comprises an outer interface configured to exchange information with a source of information.

15. The computer-implemented application of claim 14, wherein the first micro- application front end interface and outer interface are deployed as a separate docker container.

16. A computer-implemented method for providing a digital experience, the method comprising the following operations performed by at least one processor: detecting, at an event manager of a first micro-application, an application event belonging to a category; detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application;
receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store.

17. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application event belonging to the category; and transmitting, based on the determination, the detected application event to the second micro-application event manager.

18. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager.

19. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager.

20. A tangible, non-transitory computer-readable memory device that stores a set of instructions that, wnen executed by at least one processor, cause the at least one processor to perform operations comprising: detecting, at an event manager of a first micro-application, an application event belonging to a category;

detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application; receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store.


U.S. Patent No. 10,949,217
1. A computer-implemented application for providing a digital experience, comprising: a first and a second micro-application, each micro-application comprising a front end interface configured to receive and display information, wherein the first micro-application comprises: a first micro-application state manager configured to detect a first application state belonging to a first category and a second application state belonging to a second category; and a driver application configured to host the first and the second micro-applications; and a state store configured to receive the first and second detected application states from the first micro-application, store the first and second detected application states, and route at least one of the first and second detected application states; wherein the second micro-application is subscribed to receive the first detected application state belonging to the first category and comprises: a second micro-application state manager configured to receive the first detected application state from the state store based on the subscription.

2. The computer-implemented application of claim 1, wherein the first detected application state is routed by the state store in response to a user interaction with the front end interface of the first micro-application.

3. The computer-implemented application of claim 1, wherein: the computer-implemented application performs a background process; and the first detected application state is routed by the state store in response to the background process.

4. The computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive the second detected application state belonging to the second category; and the state store is configured to route the second detected application state to the second micro-application state manager based on the subscription.

5. The computer-implemented application of claim 1, wherein: the first detected application state includes a source identifier identifying the first micro-application; the second micro-application is subscribed to receive an application state transmitted from the first micro-application; and the second micro-application state manager is configured to receive the first detected application state from the state store based on the source identifier.

6. The computer-implemented application of claim 1, wherein the driver application is configured to host a third micro-application.

7. The computer-implemented application of claim 6, wherein the third micro-application comprises: a third micro-application state manager configured to receive the second detected application state from the state store.

8. The computer-implemented application of claim 1, wherein the second micro-application belongs to a group of micro-applications.

9. The computer-implemented application of claim 8, wherein: the group of micro-applications is subscribed to receive the first application state belonging to the first category; and the state store is configured to route the first detected application state to the group of micro-applications based on the subscription.

10. The computer-implemented application of claim 8, wherein: the first detected application state includes a source identifier identifying the first micro-application; the group of micro-applications is subscribed to receive an application state transmitted from the first micro-application; and the state store is configured to route the first detected application state to the group of micro-applications based on the source identifier.

11. The computer-implemented application of claim 1, wherein the state store is configured to store the first and second detected application states in at least one of a database, server, or local storage.

12. The computer-implemented application of claim 1, wherein the state store is configured to store the first and second detected application states as an object.

13. The computer-implemented application of claim 12, wherein the object is a JavaScript Object Notation object.

14. The computer-implemented application of claim 1, wherein the driver application further comprises: an event listener configured to listen for the first detected application state, receive the first detected application state from the state store, and transmit the first detected application state to the second micro-application.

15. The computer-implemented application of claim 14, wherein the second micro-application state manager is configured to receive the first detected application state from the state store via the event listener.

16. A computer-implemented method for providing a digital experience, the method comprising the following operations performed by at least one processor: detecting, at a state manager of a first micro-application, a first application state belonging to a first category; detecting, at the state manager of the first micro-application, a second application state belonging to a second category; receiving, at a state store, the first detected application state and the second detected application state from the first micro-application; storing, at the state store, the first detected application state and the second detected application state received from the first micro-application; determining whether a second micro-application is subscribed to receive the first detected application state belonging to the first category; transmitting, based on the determination, the first detected application state from the state store to the second micro-application; and receiving, at a state manager of the second micro-application, the first detected application state belonging to the first category from the state store.

17. The computer-implemented method of claim 16, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive the second detected application state belonging to the second category; and transmitting, based on the determination, the second detected application state from the state store to the state manager of the second micro-application.

18. The computer-implemented method of claim 16, further comprising the following operations performed by the processor: determining whether the second micro-application belongs to a group of micro-applications; determining whether the group of micro-applications is subscribed to receive the second detected application state belonging to the second category; and transmitting, based on the determination of whether the group of micro-applications is subscribed to receive the second detected application state, the second detected application state from the state store to the group of micro-applications.

19. The computer-implemented method of claim 16, further comprising the following operations performed by the processor: transmitting, from the state store, the second detected application state to a third micro-application; and receiving, at a state manager of the third micro-application, the second detected application state from the state store.

20. A tangible, non-transitory computer-readable memory device that stores a set of instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising: detecting, at a state manager of a first micro-application, a first application state belonging to a first category; detecting, at the state manager of the first micro-application, a second application state belonging to a second category; receiving, at a state store, the first detected application state and the second detected application state from the first micro-application; storing, at the state store, the first detected application state and the second detected application state received from the first micro-application; determining whether a second micro-application is subscribed to receive the first detected application state belonging to the first category; transmitting, based on the determination, the first detected application state from the state store to the second micro-application; and receiving, at a state manager of the second micro-application, the first detected application state belonging to the first category from the state store.

1. A computer-implemented digital experience application, comprising: a first and a second micro-application, each micro-application comprising a front end interface configured to receive and display information, wherein the first micro-application comprises: a first micro-application event manager configured to detect an application event belonging to a category, and a first micro-application state manager configured to detect an application state belonging to the category; a driver application configured to host the first and second micro-applications; an event hub configured to receive the detected application event from the first micro-application; and a state store configured to receive the detected application state from the first micro-application and store the detected application state, wherein the second micro-application comprises: a second micro-application event manager configured to receive the detected application event from the event hub, and
a second micro-application state manager configured to receive the detected application state from the state store.

2. The computer-implemented application of claim 1, wherein the event hub is configured to receive the detected application event in response to a user interaction with the front end interface of the first micro-application.

3. The computer-implemented application of claim 1, wherein the state store is
configured to receive the detected application state in response to a user interaction with the front end interface of the first micro-application.

4. The computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application event belonging to the category; and the event hub is configured to transmit the detected application event to the second micro-application event manager based on the subscription.

5. The computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application state belonging to the category; and the state store is configured to transmit the detected application state to the second micro-application state manager based on the subscription.

6. The computer-implemented application of claim 1, wherein: the detected application event includes a source identifier identifying the first micro-application; the second micro-application is subscribed to receive an application event transmitted from the first micro-application; and the second micro-application event manager is configured to receive the detected application event from the event hub based on the source identifier.

7. The computer-implemented application of claim 1, wherein: the detected application state includes a source identifier identifying the first micro-application; the second micro-application is subscribed to receive an application state transmitted from first micro-application; and the second micro-application event manager is configured to receive the detected application event from the state store based on the source identifier

8. The computer-implemented application of claim 1, wherein the driver application comprises an event listener configured to listen for an application event belonging to the category, wherein: the event listener is configured to receive the detected event from the event hub; and the second micro-application event manager is configured to receive the detected application event from the event hub via the event listener.

9. The computer-implemented application of claim 8, wherein the driver application is configured to: load, in response to the event listener receiving the detected event, a third micro- application. 

10. The computer-implemented application of claim 9, wherein the third micro- application comprises a third micro-application state manager configured to receive the detected application state from the state store.

11. The computer-implemented application of claim 1, wherein the digital experience application comprises a single page application .

12. The computer-implemented application of claim 1, comprising:

a page component configured to position the first micro-application at a first position within the application and position the second micro-application at a second position within the application.

13. The computer-implemented application of claim 1, comprising an error handler configured to detect an error condition in at least one of first micro-application and second micro-application.

14. The computer-implemented application of claim 1, wherein the first micro-application comprises an outer interface configured to exchange information with a source of information.

15. The computer-implemented application of claim 14, wherein the first micro- application front end interface and outer interface are deployed as a separate docker container.

16. A computer-implemented method for providing a digital experience, the method comprising the following operations performed by at least one processor: detecting, at an event manager of a first micro-application, an application event belonging to a category; detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application;
receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store.

17. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application event belonging to the category; and transmitting, based on the determination, the detected application event to the second micro-application event manager.

18. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager.

19. The computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager.

20. A tangible, non-transitory computer-readable memory device that stores a set of instructions that, wnen executed by at least one processor, cause the at least one processor to perform operations comprising: detecting, at an event manager of a first micro-application, an application event belonging to a category;

detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application; receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store.

U.S. Patent No. 11,334,403
1. A computer-implemented application for providing a digital experience, comprising: a first and second micro-application, each micro-application comprising a front end interface that receives and displays information, wherein the first micro-application comprises: a first micro-application state manager that detects an application state belonging to a category, wherein the detected application state includes a source identifier identifying the first micro-application; and a driver application that hosts the first and second micro-applications, wherein the driver application comprises: a state store that receives the detected application state from the first micro-application and stores the detected application state; and an event listener that listens for the detected application state, receives the detected application state from the state store, and transmits the detected application state to the second micro-application, wherein the second micro-application is subscribed to receive an application state transmitted from the first micro-application, and the second micro-application further comprises: a second micro-application state manager that receives the detected application state from the state store based on the source identifier via the event listener.
2. The computer-implemented application of claim 1, wherein the driver application loads, in response to the event listener receiving the detected application state, a third micro-application.
3. The computer-implemented application of claim 2, wherein the third micro-application comprises a third micro-application state manager that receives the detected application state from the state store via the event listener.
4. The computer-implemented application of claim 1, wherein the driver application further comprises: a page component that positions the first micro-application at a first position within the computer-implemented application and positions the second micro-application at a second position within the computer-implemented application.
5. The computer-implemented application of claim 1, wherein the first micro-application front end interface and an outer interface configured to exchange information with a source of information are deployed as a separate docker container.
6. The computer-implemented application of claim 1, wherein: the first micro-application further comprises a first micro-application event manager that detects an application event belonging to a category; the detected application event includes a source identifier identifying the first micro-application; the driver application further comprises an event hub that receives the detected application event from the first micro-application; the second micro-application is subscribed to receive the application event transmitted from the first micro-application; the event listener listens for the detected application event, receives the detected application event from the event hub, and transmits the detected application event to a second micro-application event manager in the second micro-application; and the second micro-application event manager is configured to receive the detected application event from the event hub based on the source identifier.




Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 7, 10, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt (Pub. No. US 2021/0034440) in view of Boeker (Pub. No. US 2020/0280612) in further view of Lee (Pub. No. US 2021/0192535).
Claim 1, Arendt teaches “a computer-implemented digital experience application, comprising: a first and a second micro-application, each micro-application comprising a front end interface configured to receive and display information ([0017] The ingestion microservice may be configured to receive event information from event source 110 into event pipeline 210 by, for example, electronic communication (e.g., via an application program interface (API)) between event source 110 and event platform 200 and/or event pipeline 210. [0030] In various embodiments, analysis system 216, and/or a system external to event pipeline 210 and/or event platform 200, may analyze the event information (e.g., the received event information, the normalized event information, and/or the enriched event information) for desired characteristics (step 262). Desired characteristics of the event information may be data characteristics of the event information (e.g., data format, a file size, data quality, data reliability, event type, data source, arrival time, arrival frequency, and/or the like) in which a user of event platform 200 and/or event pipeline 210 may be interested. Analysis system 216 and/or an external system may analyze the event information for the desired characteristic(s) (e.g., by searching for and identifying markers or identifiers in the event information that indicate the desired characteristics), and produce visual depictions (e.g., charts, graphs, numbers) of the results of such analysis on a display screen on web client 120, for example (i.e., display values determined for the desired characteristics (step 266)).), wherein the first micro-application comprises: a first micro-application event manager configured to detect an application event belonging to a category and a first micro-application state manager configured to detect an application state belonging to the category ([0023] In various embodiments, event pipeline 210 may process and/or manipulate the received event information associated with one or more events via microservices 212 comprised in event pipeline 210. Receiving event information (step 252) by event platform 200 and/or event pipeline 210 may be completed via an ingestion microservice of microservices 212. The ingestion microservice, in receiving and/or ingesting event information, may perform various functions. In various embodiments, the ingestion microservice may parse the incoming event information into different categories (e.g., event type, date, etc.) ,) [0011] The event information for each event received by event platform 200 from event source 110 may comprise various data characteristics such as, for example, a data format (e.g., JSON), a file size, data quality, event type, an event source (i.e., an identifier of the event source 110) (i.e. all of which may be interpreted as state), arrival time, arrival frequency, entities or systems involved in the event, transaction information associated with a completed transaction (e.g., transaction date, time, location, monetary amount, product or service sold, transaction instrument used, etc.), and/or the like. Data characteristics (e.g., in JSON format) may be data points within the event information indicating or identifying the event and associated characteristics. Each event source 110 (in embodiments in which system 100 comprises multiple event sources 110) may transmit data to event platform 200 having a data characteristic(s) specific to the respective event source 110 and/or the event type. In various embodiments, data from a single event source 110 may comprise different data characteristics.  [0010] Events may include any happening for which the associated event source 110 receives event information, for example, completion of a transaction using a transaction instrument (e.g., a credit card), the exchange of information between event sources 110, detection of fraudulent use of a transaction instrument, changes to consumer and/or merchant profiles, preferences, practices, etc., the availability and/or performance of system services or applications, measures of various values, communications between devices and/or systems, and/or the like. Examiner notes as evidence by Boeker an application may comprise an event and state manager and therefore would be obvious a application (microservice) of Arendt utilizes separate code to perform associated functions [0045] Still referring to FIG. 3, filtering proxy application 114 may include a substitution/translation engine 118, a state manager 120, and an event manager 112. Filtering proxy application 114 may further include one of more substitute APIs 124.)”; a driver application configured to host the first and second micro-applications ([Fig. 1] Event platform); an event hub configured to receive the detected application event from the first micro-application ([0018] In various embodiments, communication bus 214 may facilitate the flow of information (e.g., event information) through event pipeline 210, event platform 200, and/or the other components of system 100. Therefore, communication bus 214 may be in electronic and/or logical communication with the other components of event pipeline 210, and/or any components of system 100.); and wherein the second micro-application comprises: a second micro-application event manager configured to receive the detected application event from the event hub  ([0018] In various embodiments, communication bus 214 may facilitate the flow of information (e.g., event information) through event pipeline 210, event platform 200, and/or the other components of system 100. Therefore, communication bus 214 may be in electronic and/or logical communication with the other components of event pipeline 210, and/or any components of system 100. Examiner notes as evidence by Boeker an application may comprise an event and state manager and therefore would be obvious a application (microservice) of Arendt utilizes separate code to perform associated functions [0045] Still referring to FIG. 3, filtering proxy application 114 may include a substitution/translation engine 118, a state manager 120, and an event manager 112. Filtering proxy application 114 may further include one of more substitute APIs 124.)”. 
However, the combination may not explicitly teach utilizing a state store. Arendt does teach utilizing a event database and utilizing intermediate services for processing event information that includes state information.
Lee teaches “a state store configured to receive the detected application state from the first micro-application and store the detected application state,…a second micro-application state manager configured to receive the detected application state from the state store ([0058] Transaction objects may be pushed to a streaming data platform (SDP) 325 underlying transaction exchange platform 320. Streaming data platforms, such as those based on the Apache Kafka open-source platform, may be used to process real-time data in computer systems. Message objects pushed to the streaming data platform may be read by consumer software modules, processed, and put back to the streaming data platform. Transaction objects on SDP 325 may be subject to processing by microservices on transaction exchange platform 320, such as microservice 331, microservice 332, and microservice 333. The microservices can read and write transaction objects from/to SDP 325. Objects on SDP 325 may proceed logically through time, e.g. t.sub.0 through t.sub.n, as they progress through stages of the workflow associated with a corresponding transaction type.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lee with the teachings of Arendt, Boeker in order to provide a system that teaches details regarding microservices. The motivation for applying Lee teaching with Arendt, Boeker teaching is to provide a system that allows for entities to provide functionality of microservices. Arendt, Boeker, Lee are analogous art directed towards application processing. Together Arendt, Boeker, Lee teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Lee with the teachings of Arendt, Boeker by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Arendt teaches “the computer-implemented application of claim 1, wherein the event hub is configured to receive the detected application event in response to a user interaction with the front end interface of the first micro-application ([0010] In various embodiments, event source 110 may comprise hardware and/or software components. For example, event source 110 may comprise a server appliance running a suitable server operating system (e.g., MICROSOFT INTERNET INFORMATION SERVICES or, “IIS”) and having database software (e.g., ORACLE) installed thereon. In various embodiments, event source 110 may be an entity or system at which events occur. Events may include any happening for which the associated event source 110 receives event information, for example, completion of a transaction using a transaction instrument (e.g., a credit card), the exchange of information between event sources 110, detection of fraudulent use of a transaction instrument, changes to consumer and/or merchant profiles, preferences, practices, etc., the availability and/or performance of system services or applications, measures of various values, communications between devices and/or systems, and/or the like. In various embodiments, system 100 may comprise multiple or many event sources 110 which transmit event information to event platform 200 and/or event pipeline 210 comprised in event platform 200. The aggregate data received by event platform 200 from event source(s) 110 may be big data.)”.
Claim 3, the combination teaches the claim, wherein Arendt teaches “the computer-implemented application of claim 1, wherein the state store is configured to receive the detected application state in response to a user interaction with the front end interface of the first micro-application ([0010] In various embodiments, event source 110 may comprise hardware and/or software components. For example, event source 110 may comprise a server appliance running a suitable server operating system (e.g., MICROSOFT INTERNET INFORMATION SERVICES or, “IIS”) and having database software (e.g., ORACLE) installed thereon. In various embodiments, event source 110 may be an entity or system at which events occur. Events may include any happening for which the associated event source 110 receives event information, for example, completion of a transaction using a transaction instrument (e.g., a credit card), the exchange of information between event sources 110, detection of fraudulent use of a transaction instrument, changes to consumer and/or merchant profiles, preferences, practices, etc., the availability and/or performance of system services or applications, measures of various values, communications between devices and/or systems, and/or the like. In various embodiments, system 100 may comprise multiple or many event sources 110 which transmit event information to event platform 200 and/or event pipeline 210 comprised in event platform 200. The aggregate data received by event platform 200 from event source(s) 110 may be big data.)”.
Claim 7, “the computer-implemented application of claim 1, wherein: the detected application state (i.e. state information included within event information as taught by Arendt) includes a source identifier identifying the first  micro-application; the second micro-application is subscribed to receive an application state transmitted from first micro-application; and the second micro-application event manager is configured to receive the detected application event from the state store based on the source identifier” is claim is similar to claim 6 and therefore rejected with the same references and citations.
Claim 10, “the computer-implemented application of claim 9, wherein the third micro- application comprises a third micro-application state manager configured to receive the detected application state from the state store” is similar to claim 1 but performed for a third micro-application and therefore rejected with the same references and citations.
Claim 14, the combination teaches the claim, wherein Lee teaches “the computer-implemented application of claim 1, wherein the first micro-application comprises an outer interface configured to exchange information with a source of information ([0062] Microservices on the transaction exchange platform may poll the SDP to identify and retrieve transaction objects having a current workflow stage matching a workflow stage associated with the microservice. Transaction objects matching the microservice's assigned workflow stage may be processed by the microservice for review, approval, and/or any other suitable processing as part of the overall series of steps required to approve a transaction of the corresponding transaction type. Processing may result in updating one or more elements of the transaction metadata. Once the microservice completes its processing of the transaction object, the microservice can put the transaction object back to the SDP with an updated current workflow stage indicating that the microservice completed its processing. The updated transaction object may then be identified and processed by a next microservice based on the workflow.)”.
Claim 16, “a computer-implemented method for providing a digital experience, the method comprising the following operations performed by at least one processor: detecting, at an event manager of a first micro-application, an application event belonging to a category; detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application; receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 20, “a tangible, non-transitory computer-readable memory device that stores a set of instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising: detecting, at an event manager of a first micro-application, an application event belonging to a category; detecting, at a state manager of the first micro-application, an application state belonging to the category; receiving, at an event hub, the detected application event from the event manager of the first micro-application; receiving, at a state store, the detected application state from the state manager of the first micro-application; storing, at the state store, the detected application state; receiving, at an event manager of a second micro-application, the detected application event from the event hub; and receiving, at a state manager of the second micro-application, the detected application state from the state store” is similar to claim 1 and therefore rejected using the same references and citations.
Claims 4, 5, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt in view of Boeker in further view of Lee in further view of Cherunni (Pub. No. US 2020/0412596).
Claim 4, the combination may not explicitly teach the limitations of the claim.
Cherunni teaches “the computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application event belonging to the category; and the event hub is configured to transmit the detected application event to the second micro-application event manager based on the subscription ([0042] At stage 104, the method may include selectively generating at least one container based on the VNF descriptor. Further, the disclosed systems may configure the VIM to handle policy-driven (for example, SLA-based) attributes defined in the descriptors (for example, VVLDs, VNFDs, and PNFDs). The disclosed systems may configure the VIM to maintain information specific to additional artifacts, such as event-driven microservices. The VIM may instantiate such microservices based on certain triggers defined by the descriptors. Accordingly, a microservice can publish an event whenever the microservice updates its data. Other microservice can subscribe to events. When an event is received, a microservice can update its data. For example, a microservice can publish an event when something notable occurs on the network, such as when the microservice updates a business entity. Other microservices can subscribe to those events. When a microservice detects an event, the microservice can update its own business entities, which might lead to more events being published.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cherunni with the teachings of Arendt, Boeker, Lee in order to provide a system that teaches subscription based microservices. The motivation for applying Cherunni teaching with Arendt, Boeker, Lee teaching is to provide a system that allows for entities to provide functionality of microservices. Arendt, Boeker, Lee, Cherunni are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Cherunni teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cherunni with the teachings of Arendt, Boeker by known methods and gained expected results. 
Claim 5, the combination may not explicitly teach the limitations of the claim.
Cherunni teaches “the computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application state belonging to the category; and the state store is configured to transmit the detected application state to the second micro-application state manager based on the subscription ([0042] At stage 104, the method may include selectively generating at least one container based on the VNF descriptor. Further, the disclosed systems may configure the VIM to handle policy-driven (for example, SLA-based) attributes defined in the descriptors (for example, VVLDs, VNFDs, and PNFDs). The disclosed systems may configure the VIM to maintain information specific to additional artifacts, such as event-driven microservices. The VIM may instantiate such microservices based on certain triggers defined by the descriptors. Accordingly, a microservice can publish an event whenever the microservice updates its data. Other microservice can subscribe to events. When an event is received, a microservice can update its data. For example, a microservice can publish an event when something notable occurs on the network, such as when the microservice updates a business entity. Other microservices can subscribe to those events. When a microservice detects an event, the microservice can update its own business entities, which might lead to more events being published.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cherunni with the teachings of Arendt, Boeker, Lee in order to provide a system that teaches subscription based microservices. The motivation for applying Cherunni teaching with Arendt, Boeker, Lee teaching is to provide a system that allows for entities to provide functionality of microservices. Arendt, Boeker, Lee, Cherunni are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Cherunni teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cherunni with the teachings of Arendt, Boeker by known methods and gained expected results. 
Claim 17, “the computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application event belonging to the category; and transmitting, based on the determination, the detected application event to the second micro-application event manager” is similar to claim 4 and therefore rejected using the same references and citations.
Claim 18, “the computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager” is similar to claim 5 and therefore rejected using the same references and citations.
Claim 19, “the computer-implemented method of claim 14, further comprising the following operations performed by the processor: determining whether the second micro-application is subscribed to receive an application state belonging to the category; and transmitting, based on the determination, the detected application state to the second micro-application state manager ” is similar to claim 5 and therefore rejected using the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arendt in view of Boeker in further view of Lee in view of Cherunni in further view of Chandrasekaren (US Pub. No. 2019/0095258).
Claim 6, the combination may not explicitly teach the limitations of the claim.
Cherunni teaches “the computer-implemented application of claim 1, wherein: the second micro-application is subscribed to receive an application event transmitted from the first micro-application ([0042] At stage 104, the method may include selectively generating at least one container based on the VNF descriptor. Further, the disclosed systems may configure the VIM to handle policy-driven (for example, SLA-based) attributes defined in the descriptors (for example, VVLDs, VNFDs, and PNFDs). The disclosed systems may configure the VIM to maintain information specific to additional artifacts, such as event-driven microservices. The VIM may instantiate such microservices based on certain triggers defined by the descriptors. Accordingly, a microservice can publish an event whenever the microservice updates its data. Other microservice can subscribe to events. When an event is received, a microservice can update its data. For example, a microservice can publish an event when something notable occurs on the network, such as when the microservice updates a business entity. Other microservices can subscribe to those events. When a microservice detects an event, the microservice can update its own business entities, which might lead to more events being published.)”. 
Rational to claim 4 is provided here.
However, the combination may not explicitly teach the remaining limitations.
Chandrasekaren teaches “the detected application event includes a source identifier identifying the first micro-application; and the second micro-application event manager is configured to receive the detected application event from the event hub based on the source identifier ([0033] In an embodiment, an event handler 110 is configured to process a request from a requesting entity 102. Specifically, the event handler 110 is configured to initiate execution of a native function call 115. Prior to initiating execution of the native function call 115, the event handler 110 may use a request translator 112 to translate a function identifier, included in the request from the requesting entity 102, to the native function call 115. If the request also identifies a package 114 to which the native function call 115 belongs, the translation may also be based on package identifier. In an embodiment, the event handler 110 initiates execution of the native function call 115 using function input included in the request from the requesting entity. The event handler 110 may then terminate without waiting for the output of the native function call 115. [0034] In an embodiment, the native function call 115 generates output. For example, in the web service example discussed above, the native function call 115 may generate HTML. After generating the output, the native function call 115 transmits a request to the service interface 104. The request includes the output. The service interface 104 may use the normalizer 106 to convert the output to a normalized message format. The service interface 104 transmits the request (which may have been normalized), corresponding to the output of the native function call 115, to the event handling subsystem 108. The event handling subsystem 108 selects an event handler 116 to process the output. To process the output, the event handler 116 may use a response translator 118 to translate the output to a format that is supported by the requesting entity 102. For example, the output may be in XML format while the requesting entity 102 anticipates a response in HTML format.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chandrasekaren with the teachings of Arendt, Boeker, Lee, Cherunni in order to provide a system that teaches identifiers. The motivation for applying Chandrasekaren teaching with Arendt, Boeker, Lee, Cherunni teaching is to provide a system that allows for assignment of microservices. Arendt, Boeker, Lee, Cherunni, Chandrasekaren are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Cherunni, Chandrasekaren teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chandrasekaren with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt in view of Boeker in further view of Lee in view of Xu (US Pub. No. 2019/0179663).
Claim 8, the combination may not explicitly teach the limitations of the claim.
Xu teaches “the computer-implemented application of claim 1, wherein the driver application comprises an event listener configured to listen for an application event belonging to the category, wherein: the event listener is configured to receive the detected event from the event hub; and the second micro-application event manager is configured to receive the detected application event from the event hub via the event listener ([0035] In one embodiment, the dispatcher monitoring module 270 sends instructions to dispatcher “1” 220 of a microservice “1” 210 to initiate a request stating a switch to an event listening mode to a dispatcher “2” 230 of microservice “2”. The initiation of such a request can result in replacement of API calling method with event publishing methods for communication between the two microservices. The dispatcher “2” 230 may respond to the request to confirm the switching of communication method. The communication between the two microservices may be handled through an event hub 250, where subscriptions for notifications for published events may be imposed. In such manner, where there is a status change at the receiver service side—microservice “2” 240, the dispatcher “2” 230 may broadcast an event <1>255 including relevant details for the change. The dispatcher “1” 220 may subscribe (define subscription “1” 260) to the event and perform data caching. When the microservice “1” 210 initiates an API call to the microservice “2” 240 based on the application implemented logic at the microservice “1” 210, the microservice “2” receives the API call at the dispatcher “2” 230. The dispatcher “2” of microservice “2” may intercept the request and directly respond. The response may include previously listened data, when the request and the requested data is associated with event listening.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Xu with the teachings of Arendt, Boeker, Lee, in order to provide a system that teaches transferring of information. The motivation for applying Xu teaching with Arendt, Boeker, Lee, teaching is to provide a system that allows for assignment of microservices. Arendt, Boeker, Lee, Xu are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Xu teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Xu with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Claim 9, the combination teaches the claim, wherein Xu teaches “the computer-implemented application of claim 8, wherein the driver application is configured to: load, in response to the event listener receiving the detected event, a third micro- application ([0040] At 330, based on the evaluation, a first instruction to a first dispatcher associated with a first microservice from the set is provided. The first instruction defines to route requests from the first microservice to a second microservice through a subscription defined at an event hub. The event hub is instantiated as an event communication layer, where microservices may be subscribed to receiving notifications associated with published events.)”.
Rational to claim 8 is applied here.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arendt  in view of Boeker in view of Lee in further view of Zasadzinski (Pub. No. US 2020/0034530).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Zasadzinski teaches “the computer-implemented application of claim 1, wherein the digital experience application comprises a single page application (Arendt [0065], [0014] A web application (e.g. a web page, a single page web app, etc.) and its application components can reference variables and Javascript methods defined in an object.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zasadzinski with the teachings of Arendt, Boeker, Lee, in order to provide a system that teaches details of Arendt applicaiton. The motivation for applying Zasadzinski teaching with Arendt, Boeker, Lee, teaching is to provide a system that allows for design choice. Arendt, Boeker, Lee, Zasadzinski are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Zasadzinski teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zasadzinski with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arendt  in view of Boeker in view of Lee in further view of Seewald (Pub. No. US 2020/0057863).
Claim 12, the combination may not explicitly teach the limitations of the claim.
Seewald teaches “the computer-implemented application of claim 1, comprising: a page component configured to position the first micro-application at a first position within the application and position the second micro-application at a second position within the application ([0030] In practice, access to encrypted data stores associated with a particular microservice (container) can be restricted based on encryption keys resulting from a combination of one or more attributes, as defined by corresponding labels. For example, an encryption key for a first microservice, can be based on attribute labels corresponding with a service type (e.g., router) and position in a service chain (e.g., fifth service, in a SFC), for the first microservice. As such, access rights granted to the first microservice, e.g., by one or more other microservices, can be controlled by managing data that can be unlocked with the requisite key.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Seewald with the teachings of Arendt, Boeker, Lee, in order to provide a system that teaches details of Arendt microservices. The motivation for applying Seewald teaching with Arendt, Boeker, Lee, teaching is to provide a system that allows for priority based microservices. Arendt, Boeker, Lee, Seewald are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Seewald teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Seewald with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arendt  in view of Boeker in view of Lee in further view of Brown (Pub. No. US 2020/0412624).
Claim 13, the combination may not explicitly teach the limitations of the claim.
Brown teaches “the computer-implemented application of claim 1, comprising an error handler configured to detect an error condition in at least one of first micro-application and second micro-application ([0027] At operation 206, method 200 monitors microservice interactions. In embodiments where operation 204 is performed continuously, monitoring microservice interactions can be performed simultaneously with operation 204. Monitoring microservice interactions 206 can take the form of observing microservice interactions to detect one or more failures of microservices, which can include degradation of a microservice, such as reduced performance or increased time for a microservice to perform its function. Monitoring microservice interactions at 206 can involve analyzing one or more metrics to detect a failure (e.g., prolonged periods of poor response time, high error rates in API calls, frequent crashes, etc.). This can also involve comparing current microservice interactions with those historically observed during gathering of information on microservice interactions at 204.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Brown with the teachings of Arendt, Boeker, Lee, in order to provide a system that teaches details of Arendt microservices. The motivation for applying Brown teaching with Arendt, Boeker, Lee, teaching is to provide a system that allows for error handling. Arendt, Boeker, Lee, Brown are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Brown teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Brown with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arendt  in view of Boeker in view of Lee in further view of Pasupathy (Pub. No. US 2020/0159557).
Claim 15, the combination may not explicitly teach the limitations of the claim.
Pasupathy teaches “the computer-implemented application of claim 14, wherein the first micro-application front end interface and outer interface are deployed as a separate docker container ([0063] In one aspect, each micro-service 130 has its own unique microservices code, which is deployed as several “Docker” containers in a virtual machine. The code for each service can be derived from the samples in the repository. As an example, each service uses a dedicated AWS EC2 virtual machine.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pasupathy with the teachings of Arendt, Boeker, Lee, in order to provide a system that teaches details of Arendt microservices. The motivation for applying Pasupathy teaching with Arendt, Boeker, Lee, teaching is to provide a system that allows for protection of services through containerized systems. Arendt, Boeker, Lee, Pasupathy are analogous art directed towards application processing. Together Arendt, Boeker, Lee, Pasupathy teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Pasupathy with the teachings of Arendt, Boeker, Cherunni by known methods and gained expected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199